Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 08/18/2021, with respect to the rejection(s) of claim(s) 7-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kikawa et al. (JP2009278699) and Okada et al. (JP08242568).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766) in view of Kikawa et al. (JP2009278699) and Okada et al. (JP08242568).
	As to independent claim 7, Matsuda et al. teaches a brushless motor characterized by comprising: a stator (231) having a stator core (3) and three-phase windings (see figure 2) wound around the stator core (231); a rotor (3) disposed radially inside the stator and having a magnet (33); and a magnetic sensor (see figure 2) that are arranged in a rotation direction of the rotor and detects magnetism of the magnet (33) to detect a rotational position of the rotor (3), the magnet (33) has an overhang part 
Matsuda et al. teaches the claimed limitation and discussed above except three magnetic sensor and wherein the rotor has a skew structure in which a switching position of magnetic poles of the magnet is deviated in the rotation direction thereof along an axial direction thereof, the overhang part is formed in the skew structure continuous with a part facing stator core and each of the magnetic sensors is disposed at an optimum position facing an axial end surface of the overhang part of the magnet and farthest from the winding of a currently energized phase and where influence of a magnetic field of the winding can be minimized, and detects switching of magnetic poles of the magnet at the optimum position.
Kikawa et al. teaches wherein the rotor (4) has a skew structure (see figure 2) in which the switching position of magnetic poles of the magnet (4) is deviated in the rotation direction thereof along the axial direction thereof as shown in figure 14C, for the advantageous benefit of preventing a gap from arising between the detection timing of the rotary position of a plurality of magnetization regions and the control timing of the magnetic pole of a stator as much as possible.
Okada et al. teaches three magnetic sensor (22) and the overhang part (see annotated figure 2) is formed in the skew structure (see figure 1) continuous with a part facing stator core (12) and each of the magnetic sensors (22) is disposed at an optimum 

    PNG
    media_image1.png
    341
    832
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. by using three magnetic sensor and wherein the rotor has a skew structure in which a switching position of magnetic poles of the magnet is deviated in the rotation direction thereof along an axial direction thereof, the overhang part is formed in the skew structure continuous with a part facing stator core and each of the magnetic sensors is disposed at an optimum position facing an axial end surface of the overhang part of the magnet and farthest from the winding of a currently energized phase and where influence of a magnetic field of the winding can be minimized, and detects switching of magnetic poles of the magnet at the optimum position, as taught by Kikawa et al. and Okada et al., to .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766) and Kikawa et al. (JP2009278699) and Okada et al. (JP08242568) as applied in claim 7 above, and further in view of Kitaji et al. (US PG Pub 2015/0381017).
 As to claim 8/7, Matsuda et al. in view of Kikawa et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the winding has a densely wound part axially formed from an axial end portion of the stator core, and the overhang part axially is formed larger than the density wound part in the axial direction and extends beyond the densely wound part and disposed closer to the magnetic sensor than the densely wound part.  
Kitaji et al. teaches the winding has a densely wound part axially formed from an axial end portion of the stator core (see figure 1), and the overhang part (see annotated figure 1) axially is formed larger than the density wound part (see annotated figure 1) in the axial direction and extends beyond the densely wound part and disposed closer to the magnetic sensor (241A) than the densely wound part as shown in figure 1, for the advantageous benefit of preventing a bending of the shaft while the motor is running.

    PNG
    media_image2.png
    695
    583
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Kikawa et al. and Okada et al. by using the winding has a densely wound part axially formed from an axial end portion of the stator core, and the overhang part axially is formed larger than the density wound part in the axial direction and extends beyond the densely wound part and disposed closer to the magnetic sensor than the densely wound part, as taught by Kitaji et al., to prevent a bending of the shaft while the motor is running.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699) and Okada et al. (JP08242568) as applied in claim 7 above, and further in view of Hagino et al. (4,435,673).

As to claim 9/7, Matsuda et al. in view of Kikawa et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the windings are A-connection or the brushless motor is sine wave driven.
However Hagino et al. teaches the windings are A-connection or the brushless motor is sine wave driven as shown in figure 9, for the advantageous benefit of improving the motor's operational efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Kikawa et al. and Okada et al. by using the windings are A-connection or the brushless motor is sine wave driven, as taught by Hagino et al., to improve the motor's operational efficiency.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699), Okada et al. (JP08242568) and Kitaji et al. (US PG Pub 2015/0381017) as applied in claim 8 above, and further in view of Hagino et al. (4,435,673).
As to claim 10/8, Matsuda et al. in view of Kikawa et al., Okada et al., and Kitaji et al. teaches the claimed limitation as discussed above except wherein the windings are A-connection or the brushless motor is sine wave driven. 
However Hagino et al. teaches the windings are A-connection or the brushless motor is sine wave driven as shown in figure 9, for the advantageous benefit of improving the motor's operational efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view .
Claim(s) 11and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699) and Okada et al. (JP08242568) as applied in claim 7 above and further in view of Hirozawa et al. (JP2009033812), Nagino et al. (4,435,673) and Okada et al. (JP08242568)
As to claim 11/7, Matsuda et al. in view of Kikawa et al. and Okada et al. teaches the claimed limitation as discussed above except the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position.  

    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.

    PNG
    media_image5.png
    369
    836
    media_image5.png
    Greyscale

Nagino et al. teaches when the windings are A-connection or the brushless motor is sine wave driven as shown in figure in figure 9, for the advantageous benefit of improving the motor's operational efficiency.
Okada et al. teaches an arrangement angular deviation of the magnetic sensors (22) from an optimum position that occurs in the case sine wave drive, while arranging the sensors at the optimum position as shown in figures 1 and 2, for the advantageous benefit enabling easy shifting of magnetic pole and rotor position detection through simple composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Kikawa et al. and Okada et al. by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial dimension of the 
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position, as taught by Hirozawa et. al., Nagino et al. and Okada et al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole, improve the motor's operational efficiency and enable easy shifting of magnetic pole and rotor position detection through simple composition.
As to claim 15/11, Matsuda et al. in view of Kikawa et al. and Okada et al. in view of Hirozawa et. al., Nagino et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view .
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699), Okada et al. (JP08242568) and Kitaji et al. (US PG Pub 2015/0381017) as applied in claim 8 above, and further in view of Hirozawa et al. (JP2009033812) and Hagino et al. (4,435,673) and Okada et al. (JP08242568).
As to claim 12/8, Matsuda et al. , Kikawa et al. , and Okada et al. in view of Kitaji et al. teaches the claimed limitation as discussed above except the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that 
However Hirozawa et al. teaches the magnetic pole switching position at opposite end portions of the magnet (13), a position on the overhang part side is P (see annotated figure 3) , and a position on the side opposite to the overhang part is Q (see annotated figure 3), a skew angle (see figure 3) OR between the P and Q representing a skew angle of the entire magnet (13) including the overhang part (see annotated figure 3) is expressed by: 
    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.

    PNG
    media_image5.png
    369
    836
    media_image5.png
    Greyscale

Hagino et al. teaches when the windings are A-connection or the brushless motor is sine wave driven as shown in figure in figure 9, for the advantageous benefit of improving the motor's operational efficiency.
Okada et al. teaches an arrangement angular deviation of the magnetic sensors (22) from an optimum position that occurs in the case sine wave drive, while arranging the sensors at the optimum position as shown in figures 1 and 2, for the advantageous benefit enabling easy shifting of magnetic pole and rotor position detection through simple composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. , Kikawa et al. , and Okada et al. in view of Kitaji et al.by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image3.png
    23
    246
    media_image3.png
    Greyscale
 where L is an axial 
    PNG
    media_image4.png
    22
    157
    media_image4.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position, as taught by Hirozawa et. al., Hagino et al. and Okada et al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole, improve the motor's operational efficiency and enable easy shifting of magnetic pole and rotor position detection through simple composition.
As to claim 16/12, Matsuda et al. , Kikawa et al. , and Okada et al. and Kitaji et al. in view of Hirozawa et. al. Hagino et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º <6X 60° (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. , Kikawa .

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699), Okada et al. (JP08242568) and Hagino et al. (4,435,673) as applied in claim 9 above, and further in view of Hirozawa et al. (JP2009033812) and Hagino et al. (4,435,673) and Okada et al. (JP08242568).
As to claim 13/9, Matsuda et al. , Kikawa et al. and Okada et al. in view of Hagino et al. teaches the claimed limitation as discussed above except 6 the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set 
However Hirozawa et. al. teaches the magnetic pole switching position at opposite end portions of the magnet (5a), a position on the overhang part side (see annotated figure 3) is P, and a position on the side opposite to the overhang part (see annotated figure 3) is Q, a skew angle (see figure 3) OR between the P and Q representing a skew angle of the entire magnet (13) including the overhang part (see annotated figure 1) is expressed by: 
    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
Hagino et al. teaches when the windings are A-connection or the brushless motor is sine wave driven as shown in figure in figure 9, for the advantageous benefit of improving the motor's operational efficiency.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. , Kikawa et al. and Okada et al. in view of Hagino et al. by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position, as taught by Hirozawa et. al., Hagino et al. and Okada et al., to provide a manufacture for a magnet capable of accurately detecting the boundary 
As to claim 17/13, Matsuda et al. , Kikawa et al. and Okada et al. in view of Hagino et al.in view of Hirozawa et. al., Hagino et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º < OX < 600 (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. , Kikawa et al. and Okada et al. in view of Hagino et al.in view of Hirozawa et. al., Hagino et al. and Okada et al. by using the skew angle OX is set in a range of 0º < OX 60° (electric angle), as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Kikawa et al. (JP2009278699), Okada et al. (JP08242568) and Kitaji et al. (US PG Pub 2015/0381017) and Hagino et al. (4,435,673) as applied in claim 10 above, and further in view of Hirozawa et al. (JP2009033812) and Hagino et al. (4,435,673) and Okada et al. (JP08242568).
As to claim 14/10, Matsuda et al., Kikawa et al., Okada et al., Kitaji et al. in view of Hagino et al. teaches the claimed limitation as discussed above except the magnetic pole 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position.  
	However Hirozawa et al. teaches the magnetic pole switching position at opposite end portions of the magnet (13), a position on the overhang part side (see annotated figure 3) is P, and a position on the side opposite to the overhang part (see annotated figure 3) is Q, a skew angle (see figure 3) OR between the P and Q representing a skew angle of the entire magnet (13) including the overhang part (see annotated figure 1) is expressed by: 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core (15), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic 
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
Hagino et al. teaches when the windings are A-connection or the brushless motor is sine wave driven as shown in figure in figure 9, for the advantageous benefit of improving the motor's operational efficiency.
Okada et al. teaches an arrangement angular deviation of the magnetic sensors (22) from an optimum position that occurs in the case sine wave drive, while arranging the sensors at the optimum position as shown in figures 1 and 2, for the advantageous benefit enabling easy shifting of magnetic pole and rotor position detection through simple composition.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al., Kikawa et al., Okada et al., Kitaji et al. in view of Hagino et al. in view of Hagino et al.by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a 
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 when the windings are A-connection or the brushless motor is sine wave driven and a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to an arrangement angular deviation of the magnetic sensors from an optimum position that occurs in the case of the A-connection or sine wave drive, while arranging the sensors at the optimum position, as taught by Hirozawa et. al., Hagino et al. and Okada et al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole, improve the motor's operational efficiency and enable easy shifting of magnetic pole and rotor position detection through simple composition.
As to claim 18/14, Matsuda et al., Kikawa et al., Okada et al., and Kitaji et al. in view of Hagino et al. in view of Hagino et al.in view of Hirozawa et. al., Hagino et al. and Okada et al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º<6X 60 (electric angle).
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al., Kikawa et al., Okada et al., and Kitaji et al. in view of Hagino et al. in view of Hagino et al.in view of Hirozawa et. al., Hagino et al. and Okada et al. by using the skew angle OX is set in a range of 0º < OX 60° (electric .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 13, 2021